Letton, J.,
dissenting.
The conditions in the bond taken by the railroad company vary widely from those required by the Kansas statute, and it therefore failed to comply with that statute. By the provisions of the statute, if the company fails to-take the statutory bond, it becomes liable to pay “all just debts due to such persons or to any person to whom any part of such work is given.” While this language is not-entirely clear, it is difficult to see what meaning can be given to it unless it means debts due from the contractor to a subcontractor. It is a common expression to say that work “is given” to a contractor or to a subcontractor.
We have been cited to no Kansas case which has construed this laxxguage, or which holds that liability to a* subcontractor is not included by this statute. The most reasonable view is, it seems to me, that the intention was to include subcontractors.
Rose and Sedgwick, JJ., concur in this dissent.